7 So.3d 1128 (2009)
Philip W. JONES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-3911.
District Court of Appeal of Florida, First District.
February 11, 2009.
Rehearing Denied April 23, 2009.
Philip W. Jones, pro se, Petitioner.
Bill McCollum, Attorney General, and Philip W. Edwards, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
VAN NORTWICK, PADOVANO, and CLARK, JJ., concur.